Citation Nr: 0315713	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
exercise induced asthma, evaluated as 10 percent disabling 
from July 31, 1996, to January 3, 1999, and as 30 percent 
disabling from January 4, 1999.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus.

3.  Entitlement to a compensable initial evaluation for 
allergic rhinitis with sinusitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to November 1984, with subsequent service in the Air Force 
Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge in March 1999.  A transcript of that hearing has been 
associated with the claims folder.  

In September 1999 the Board remanded the issues case to the 
RO for additional development.  While the case was in remand 
status, the RO increased the veteran's evaluation for pes 
planus to 30 percent, effective from the effective date of 
service connection, and the evaluation for asthma to 30 
percent, effective January 4, 1999.

The issues of entitlement to higher initial evaluations for 
exercise induced asthma and bilateral pes planus are decided 
herein, while the issue of entitlement to an initial 
compensable evaluation for allergic rhinitis with sinusitis 
is addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  On pulmonary function testing in July 1998, the veteran's 
Forced Vital Capacity (FVC) was 94 percent of predicted, her 
Forced Expiratory Volume in one second (FEV-1) was 106 
percent and the ratio of her FEV-1 over FVC (FEV-1/FVC) was 
113 percent.  

3.  On pulmonary function testing in December 2002, the 
veteran's FVC was 96.8 percent, FEV-1 was 101.6 percent and 
her FEV-1/FVC was 105.7 percent; spirometry, Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO) and flow volume loop were normal.  

4.  The degree of severity of the veteran's bronchial asthma 
does not more nearly approximate severe than moderate.

5.  The degree of severity of the veteran's bilateral pes 
planus does not more nearly approximate pronounced than 
severe.  


CONCLUSIONS OF LAW

1.  For the period from July 31, 1996, to January 3, 1999, 
the criteria for an evaluation of 30 percent for exercise-
induced asthma have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602 (1996); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602 (2002).




2.  The criteria for an evaluation in excess of 30 percent 
for exercise-induced asthma have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6602 (1996); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 
(2002).

3.  The criteria for an initial rating in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.63, 4.71a, Diagnostic Codes 5276, 5278, 
5283, 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, November 1999 and September 2002 
letters from the RO to the veteran, and the Board's September 
1999 remand, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
and information needed to substantiate the claims, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
render in obtaining evidence on the veteran's behalf, and the 
evidence that the RO has obtained.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  Military dependent and VA treatment 
records have also been obtained and associated with the 
record.  Appropriate VA examinations have been conducted.  
Neither the veteran nor his representative has identified any 
other evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

i.  Ratings for Asthma

The veteran's service medical records show that she was 
diagnosed with exercise induced asthma during active duty.  
At various times during her active service, the veteran 
presented with complaints of coughing.  Flu syndrome and 
colds were assessed.  In February 1980 a provider assessed a 
severe productive cough.  In September 1982 the veteran 
complained of chest pain on running one half mile.  A 
consultation sheet indicates atypical chest pain, probably 
related to asthma.  The veteran was placed on profile from 
November 1982 to February 1983, and from May 1983 to December 
1983.  

A December 1982 allergy/immunology encounter record indicates 
that the veteran had exercise-induced bronchospasm, and that 
her pulmonary function tests were normal at baseline.  The 
plan noted permanent profile.  A ventolin inhaler was 
prescribed.

In her report of medical history at separation the veteran 
indicated that she suffered from asthma, but no note was made 
by the examining physician detailing that illness.

In October 1997 the veteran complained of a cough and yellow 
nasal discharge.  The veteran's lungs were congested and 
wheezing was noted.  The assessment was bronchitis, and 
antibiotics were prescribed.  

Pulmonary function tests were performed in July 1998.  The 
veteran's FVC was 94 percent of predicted, her FEV-1 was 106 
percent and FEV-1/FVC was 113 percent.  

A pharmacy report indicates that an albuterol inhaler was 
prescribed and that the prescription was filled in January 
1999.

The veteran testified before the undersigned at a hearing at 
the RO in March 1999.  She indicated that she was a secretary 
at the Mountain Home VA Medical Center (VAMC), and indicated 
that her job required some standing and walking.  She 
maintained that she had bronchitis all of the time and that 
it required antibiotics at least four times per year.  She 
noted that her asthma was affected by heat and cold.  She 
also indicated that she had various allergies.  She reported 
that she experienced coughing and wheezing, as well as 
shortness of breath and tightness in her chest.  She denied 
weight loss.  She testified that she used an inhaler.  She 
stated that she experienced stress related asthma attacks 
every couple of months.  

A December 1999 VA treatment note indicates that the veteran 
was seen for a cough.  The provider noted that the veteran's 
cough sounded hoarse in the bronchioles.  The assessment was 
early stages of bronchitis.  

On VA pulmonary examination in April 2000, the veteran 
reported that she had experienced difficulty with asthma 
since 1980.  She indicated that she could no longer exercise 
without shortness of breath.  She indicated that she had 
intermittent bronchitis, sinusitis and allergic rhinitis with 
three to four infections per year.  The examiner detected no 
wheezing on examination of the veteran's lungs.  She 
experienced some coughing with deep breathing.  Pulmonary 
function tests revealed an FVC of 86.3, FEV-1 of 85.9 and 
total lung capacity of 73.6.  The examiner opined that the 
decreased total lung capacity might be due to restricted 
diaphramatic movement secondary to the veteran's weight.  The 
examiner concluded that the veteran might have exercise-
induced asthma, even though the spirometry was normal.  

A July 2000 VA progress note indicates the veteran's 
complaints of a nonproductive cough.  The veteran requested 
that her inhaler be changed to another type.  

An additional VA examination was conducted in November 2002.  
The veteran reported that she had retired from her position 
with VA as a secretary.  She indicated that she suffered from 
shortness of breath with minimal exertion and that she had a 
chronic productive cough.  The veteran's chest was clear to 
auscultation.  Her pulmonary function tests were noted to be 
normal.  The pertinent diagnoses were history of asthma and 
chronic bronchitis.

A stress test and pulmonary function tests were performed in 
December 2002.  The veteran exercised for seven minutes and 
achieved 100 percent maximum predictive heart rate.  The test 
was stopped secondary to dyspnea and exercise tolerance was 
poor.  Blood pressure response was normal.  On pulmonary 
function tests, the veteran's FVC was 96.8 percent, FEV-1 was 
101.6 percent and her FEV-1/FVC was 105.7 percent; 
spirometry, DLCO and flow volume loop were normal.

VA outpatient treatment records for January and February 2003 
indicate that the veteran continued to utilize an inhaler.  

The Board notes that effective October 7, 1996, the criteria 
governing the rating of disabilities of the respiratory 
system changed, including the criteria governing the rating 
of asthma.  See 61 Fed. Reg. 46720 - 46731 (1996).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to her from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).

The record reflects that the RO evaluated the veteran's claim 
under the previous regulations in making its decision of 
October 1996.  The May 1998 statement of the case and 
supplements thereto refer to the new regulations and analyzed 
the veteran's claim under that new criteria.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993), and in light of Karnas, the Board 
will proceed to analyze the veteran's rating claim under both 
sets of criteria.

The veteran's asthma was initially rated pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996), which provides 
that a 10 percent rating is warranted if symptoms are mild, 
with paroxysms of asthmatic-type breathing (high-pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating requires moderate symptoms, with rather frequent 
asthma attacks (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.

For the period from July 31, 1996, to January 3, 1999, the 
veteran's exercise induced asthma was evaluated as 10 percent 
disabling.  Having carefully reviewed the merits of the 
veteran's claim, the Board concludes that for this period, an 
evaluation of 30 percent, but not higher, is warranted for 
the veteran's exercise induced asthma.  In this regard the 
Board notes that the veteran suffered from shortness of 
breath on exertion during service, and was placed on profile 
from November 1982 through December 1983 and precluded from 
participating in physical training.  There is also evidence 
that the veteran utilized an inhaler for her asthma in 
service.  Accordingly, the Board concludes that a 30 percent 
evaluation is appropriate for this period.  

For the period from January 4, 1999, to the present, the 
veteran's exercise-induced asthma is evaluated as 30 percent 
disabling.  In reviewing the evidence pertaining to this 
period, the Board finds that an evaluation in excess of 30 
percent is not warranted.  Specifically, the Board notes that 
the 30 percent evaluation is based upon the evidence 
demonstrating that the veteran requires a daily inhaled 
bronchodilator.  The results of pulmonary function tests 
performed during this period indicate normal spirometry, 
diffusion capacity and flow volume loop.  The tests clearly 
do not demonstrate impairment exceeding that contemplated by 
the criteria for an evaluation of 30 percent for asthma.  
Moreover, there is no evidence of severe, frequent attacks 
and marked dyspnea on exertion between attacks with only 
temporary relief by medication.  Therefore, the Board must 
conclude that a rating in excess of 30 percent for this 
period is not warranted.

ii.  Rating for Pes Planus

Service medical records indicate that the veteran complained 
of problems with her feet in June 1979.  She indicated that 
she could not run or walk long distances.  The assessment was 
fallen arches.  The veteran was referred to podiatry in 
September 1982.

Post service treatment records indicate that the veteran was 
treated at an Army podiatry clinic as a military dependent.  
A July 1997 note indicates that she was being followed for 
plantar faciitis.  The plan was to supply the veteran with 
orthotics.  

An April 1998 VA treatment note indicates that the veteran 
continued to complain of plantar faciitis of her right foot.  
The plan was to instruct her in stretches and provide 
orthotics.

At her March 1999 hearing before the undersigned, the veteran 
indicated that she had pain and difficulty walking.  She 
noted that she had been provided with exercises but that they 
had not worked so far.  She endorsed pain over her entire 
foot and stated that she experienced cramps in her feet.  She 
indicated that VA had provided inserts for her arches and 
that she had been told to use oxford-type shoes for more 
support.  

A VA podiatry note in August 1999 indicates the veteran's 
complaints of bilateral foot pain.  She had pain at the 
dorsal aspect of both feet with tenderness at the dorsal 
aspect of the ankle joints.  Range of motion was limited and 
weight bearing revealed a decrease in arch height 
bilaterally.  In September 1999 the veteran reported that 
heel lifts had helped but that she still had pain in her 
ankles and feet.  She was scheduled for casting for 
orthotics.  

A VA podiatry examination was performed in March 2000.  The 
examiner noted the veteran's longstanding history of flat 
feet.  The veteran complained of constant pain in both feet.  
She reported that she took Motrin and that it helped 
somewhat.  The examiner noted that the veteran used 
corrective shoes and inserts.  The veteran denied surgery.  
She indicated that her flat feet affected her daily 
activities and that she could not walk or exercise as much as 
she desired.  On physical examination the veteran could 
dorsiflex to neutral and could plantar flex to 20 degrees.  
She was noted to have a significantly tight heel cord.  She 
had an obvious flat foot with some posterotibial tendon 
insufficiency.  She could not maintain her calcaneus position 
when standing on her tiptoes.  She had calluses on both feet 
at the metatarsophalangeal joint and toe.  X-rays revealed 
obvious pes planus with no arthritic changes.  The impression 
was significant bilateral pes planus.  The examiner indicated 
that the veteran's pes planus significantly affected her 
daily activities due to constant pain.  

On VA examination in November 2002 the examiner noted pes 
planus bilaterally.  There was tenderness to palpation about 
the Achilles and plantar surface, as well as the lateral 
surface of the ankle.  X-rays revealed mid-foot, degenerative 
changes bilaterally.  The diagnosis was bilateral pes planus 
with mid-foot degenerative joint disease.  

The veteran's pes planus is evaluated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, which 
provides that severe, bilateral pes planus, with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities warrants a 30 percent evaluation.  A 50 percent 
evaluation is assigned for pronounced, bilateral, acquired 
pes planus with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances. 

Malunion or nonunion of the tarsal or metatarsal bones is 
assigned a 30 percent evaluation if it is severe.  With 
actual loss of use of the foot, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Having reviewed the evidence of record pertaining to this 
claim, the Board must conclude that a rating in excess of 30 
percent for the veteran's bilateral pes planus is not 
warranted.  In this regard, the Board notes that although the 
veteran has pain and some tightness of her Achilles tendons, 
there is no evidence of marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles on 
manipulation.  Further, the evidence indicates that orthotic 
devices have helped to relieve some of the veteran's 
symptoms.  

The Board has considered whether a higher rating is warranted 
under any other potentially applicable diagnostic code but 
has determined that the disability is most appropriately 
rated under Diagnostic Code 5276 and that a higher rating is 
not warranted under any other diagnostic code.  The Board has 
considered application of the benefit-of-the-doubt doctrine 
with respect to this matter, but finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  The medical evidence 
preponderates against the veteran's claim of entitlement to 
an initial rating in excess of 30 percent for bilateral pes 
planus.

iii.  Extraschedular Consideration

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  The record reflects that the veteran has 
not required frequent periods of hospitalization for either 
of the disabilities at issue.  In addition, the 
manifestations of the disabilities are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from either of the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of these issues 
for extra-schedular consideration is not in order.






ORDER

Entitlement to an evaluation of 30 percent for exercise-
induced asthma, for the period from July 31, 1996, to January 
3, 1999, is granted, subject to the criteria applicable to 
the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
exercise-induced asthma is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus is denied.


REMAND

In its September 1999 remand, the Board directed the RO to 
schedule the veteran for a VA examination to determine the 
current degree of severity of her allergic rhinitis with 
sinusitis.  Unfortunately, the RO failed to comply with this 
directive.

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the RO fails to comply with remand 
orders of the Board, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App 
268 (1998).  

Finally, the Board notes that allergic rhinitis and sinusitis 
are separate and distinct disorders which should be 
separately rated.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
VA and non-VA medical care providers who 
might possess additional evidence 
supportive of her claim of entitlement to 
a compensable initial evaluation for 
allergic rhinitis with sinusitis.  After 
securing any necessary release(s) from 
the veteran, the RO should attempt to 
obtain copies of all identified records 
not currently associated with the claims 
folder.  

If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should so inform the veteran and her 
representative and request them to 
provide a copy of the outstanding 
records.

2.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's allergic rhinitis with 
sinusitis.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
a copy of the notification letter should 
be included in the claims folder.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.

The examiner should obtain a detailed 
history regarding the frequency and 
severity (incapacitating and non- 
incapacitating episodes) of the 
sinusitis, to specifically include a 
discussion of any episodes of sinusitis 
for which antibiotics were required.  The 
examiner should also identify, to the 
extent possible, the complaints, symptoms 
and findings attributable to the 
sinusitis versus any other respiratory or 
nasal disorders.  

In addition, the examiner should identify 
any polyps associated with the rhinitis, 
as well as the extent of any nasal 
obstruction due to the rhinitis.  The 
examiner should specifically indicate 
with respect to each nasal passage 
whether there is complete obstruction, 
more than 50-percent obstruction or less 
than 50-percent obstruction.  The 
examiner should also identify the extent 
of any crusting, ozena, anosmia, 
secretion and atrophic changes due to 
rhinitis.

A complete rationale for all opinions 
expressed should be included in the 
examination report.

3.  Then, the RO should review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  When the above development has been 
completed, the RO should assign separate 
evaluations for the veteran's allergic 
rhinitis and sinusitis.  It should 
consider the former and current criteria 
for rating these disabilities.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
issued a supplemental statement of the 
case (SSOC) and afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

